Citation Nr: 1117178	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a fracture of the right fibula, with residual ankle disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran appeared for an RO hearing in October 2010.  Previously, in his March 2009 Substantive Appeal, he had requested a Board central office hearing.  In March 2011, however, the Veteran's representative confirmed that he was no longer seeking such a hearing.  38 C.F.R. § 20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a fracture of the right fibula, with residual ankle disability, are no more than mildly disabling, with pain upon motion but no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a fracture of the right fibula, with residual ankle disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran was provided with a notice letter compliant with 38 C.F.R. § 3.159(b) and Dingess in March 2008, prior to the appealed rating decision.  A further notice letter addressing the applicable diagnostic criteria was furnished in July 2008.  The case was most recently readjudicated in a December 2010 Supplemental Statement of the Case, and the Board finds no deficiencies of notification in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO has afforded the Veteran two VA examinations that have fully addressed the symptoms and severity of his right ankle disability.  In a January 2011 VA Form 646 (Statement of Accredited Representative in Appealed Case), the Veteran's representative asserted that the November 2010 VA examination report should not be considered, as it was not signed by the person who approved the examination.  A photocopy of the report, however, clearly indicates that the examination "has been reviewed and approved by the examining provider."  Also, the Veteran's representative, in a February 2011 written brief presentation, asserted that a new examination was warranted to clearly ascertain whether the diagnosed right ankle disorder was moderate in degree.  Given the full extent of information in the November 2010 VA examination report, as detailed below, the Board instead finds that there were fully adequate examination findings to accurately ascertain the degree of disability and declines to remand this case for a further VA examination.  

As to treatment records, in a February 2010 submission, the Veteran confirmed that he had only gone to VA facilities for his right leg disability but could not remember dates, and the RO subsequently obtained updated VA treatment records from the Pittsburgh network of medical facilities, dated through March 2010.  The Board is thus satisfied that all updated VA treatment records have been added to the claims file.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under this section, concerning impairment of the tibia and fibula and malunion with knee or ankle disability, evaluations are assigned for mild (10 percent), moderate (20 percent), and marked (30 percent) disability.  A 40 percent evaluation is assigned in cases of nonunion, with loose motion and requiring a brace.  The Board further notes that normal motion of the ankle consists of dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Historically, the Veteran was granted service connection for residuals of a fracture of the right fibula in a March 1973 rating decision, in light of service treatment records showing an in-service fracture in June 1951.  A zero percent evaluation was assigned as of November 1972.  In a June 1999 rating decision, the RO increased this evaluation to 10 percent, effective from February 1999, following an April 1999 VA examination showing right ankle pain and limitation of motion.  The 10 percent evaluation has since remained in effect.  

The Board has reviewed the recent evidence of record to ascertain whether a higher evaluation is warranted under Diagnostic Code 5262.  This evidence includes VA outpatient treatment records dated from October 2006 through March 2010, VA examination reports from February 2008 and November 2010, and the Veteran's own hearing testimony from October 2010.  

The Veteran's February 2008 VA bones examination report indicates that he would have pain at the end of the day and would have to lie in bed for approximately 10 hours, taking anti-inflammatory medications and applying hot and cold patches.  He also complained of weakness and falling numerous times.  He noted that he had been offered a cane but had refused it, and he denied crutches, a brace, and corrective shoes.  Upon examination, he had a normal gait but complained of ankle soreness.  The examination of the right fibula was negative for redness, swelling, edema, malunion, nonunion, loose motions, false joints, os calcis, misalignment, false motion, shortening, intra-articular involvement, or ankylosis.  X-rays revealed incomplete healing of the distal fibular fracture.  The diagnosis was an old fracture of the right distal fibula from 1952 or 1953, with incomplete healing of the distal fibular fracture and mild asymmetry of the medial ankle mortise.

In a March 2008 addendum, the examiner noted dorsiflexion to 15 degrees, with pain beginning at 15 degrees; and plantar flexion to 30 degrees, with pain beginning at 30 degrees.  Repetitive range of motion did not change degrees or cause increased pain, weakness, or easy fatigability.  Pain was noted as a limiting factor, but there was no evidence of flare-ups, muscle atrophy, weakness, paralysis, or contractures.

A VA outpatient treatment record from April 2008 confirms that the Veteran was fitted with a right ankle brace.  

The Veteran underwent a VA orthopedic examination in November 2010, during which he confirmed the use of a right ankle brace and continued pain approximately two times per week that would usually last for two hours.  He rated the pain as 4/10 and also described weakness, stiffness, instability, and giving way of the ankle.  Upon examination, the Veteran had no assistive devices, a mild antalgic gait, and no noticeable shoe wear.  The examination revealed tenderness to palpation of the medial aspect of the ankle, with no swelling, redness, or obvious deformities.  Pain did not increase with circular range of motion.  Dorsiflexion was to 20 degrees, with plantar flexion to 45 degrees.  Repetitive motion did not increase pain or change the degrees of motion, and there was no weakness, decreased endurance, or easy fatigability.  The Veteran did exhibit grimacing upon examination.  X-rays revealed redemonstration of distal right fibular deformity and fracture lucency suggesting incomplete healing/remodeling with mild medial mortise widening, and mild right tibiotalar osteoarthritis.  The diagnosis was a fracture of the right ankle, resolved, with residual traumatic arthritis of the right ankle.

Upon a review of the above evidence, the Board finds no basis for concluding that the Veteran's right ankle disability is moderate, rather than mild, in degree.  Even taking pain into account, the Veteran had dorsiflexion to 10 degrees and plantar flexion to 30 degrees upon examination in 2008.  The November 2010 VA examination revealed full motion, with evidence of pain on motion but not additional limitation with repetition.  See 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain upon examination and during his October 2010 hearing but finds that these complaints are consistent with both an objective demonstration of pain and the otherwise minimal symptoms shown upon examination.  Moreover, the Veteran's examinations have shown tenderness but have been entirely negative for swelling, redness, or other deformities.  Taken as a whole, the evidence of record shows a mild right ankle disability picture that is fully consistent with the assigned 10 percent evaluation.

The Board has also considered other applicable diagnostic criteria but finds no other basis for a 20 percent evaluation, including ankylosis in plantar flexion at less than 30 degrees (Diagnostic Code 5270), marked limited motion (Diagnostic Code 5271), ankylosis of the substragalar or tarsal joint in a poor weight-bearing position (Diagnostic Code 5272), malunion of the os calcis or astragalus with marked deformity (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274).  The Board also notes that the symptomatology shown upon appeal has been essentially consistent and contemplated by the assigned 10 percent evaluation, and there is no basis for a staged rating under Hart.

The Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 5262, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional"  cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, during his November 2010 VA examination, the Veteran confirmed that he was retired from work and did not report that the ankle condition "interfered with his ability to work."  This case accordingly does not raise a claim of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).

Overall, the evidence does not support an evaluation in excess of 10 percent for residuals of a fracture of the right fibula, with residual ankle disability, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation for residuals of a fracture of the right fibula, with residual ankle disability, currently evaluated as 10 percent disabling, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


